Exhibit 10.1

PURCHASE AND SALE AGREEMENT

between

1200 Enclave Parkway, LLC, as Seller

and

Griffin Capital Corporation, as Purchaser

1200 Enclave Parkway, Houston, Texas 77077

As of March 21, 2013



--------------------------------------------------------------------------------

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (the “Agreement”), made and entered into as of
the 21st day of March, 2013 (the “Effective Date”), by and between 1200 Enclave
Parkway, LLC, a Delaware limited liability company (“Seller”), and Griffin
Capital Corporation, a California corporation (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller desires to sell that certain improved real property commonly
known as 1200 Enclave Parkway, Houston, Texas 77077, together with certain
related personal and intangible property of Seller, and Purchaser desires to
purchase such real, personal and intangible property; and

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1.

PURCHASE AND SALE

1.1 Agreement to Sell and Purchase the Property. Subject to and in accordance
with the terms and provisions of this Agreement, Seller agrees to sell and
assign, and Purchaser agrees to purchase and assume, the following property
(collectively, the “Property”):

(a) that certain tract or parcel of real property located in Harris County,
Texas, which is more particularly described on EXHIBIT “A” attached hereto,
together with all rights, privileges and easements appurtenant to said real
property, and all right, title and interest, if any, of Seller in and to any
land lying in the bed of any street, road, alley or right-of-way, open or
closed, adjacent to or abutting said real property (the “Land”);

(b) all buildings, structures and improvements now situated on the Land,
including without limitation, all parking areas and facilities, improvements and
fixtures located on the Land and owned by Seller (the “Improvements”);

(c) all right, title and interest of Seller as “landlord” or “lessor” in and to
the leases described on EXHIBIT “E” attached hereto (the “Leases”) and the
License Agreements described on EXHIBIT “E” attached hereto (“License
Agreements”);

(d) all carpeting, draperies, appliances, personal property (excluding any
computer software which is either licensed to Seller or which Seller deems
proprietary), machinery, apparatus and equipment owned by Seller and currently
used exclusively in the operation, repair and maintenance of the Land and
Improvements and situated thereon, and shall be



--------------------------------------------------------------------------------

conveyed by Seller to Purchaser subject to replacements and additions (of like
character and value) and depletions, in the ordinary course of Seller’s business
(the “Personal Property”); provided, however, that the Personal Property does
not include any property owned by tenant, contractors or licensees; and

(e) all intangible property, if any, owned by Seller and related to the Land,
the Improvements and the Personal Property, including without limitation, the
rights and interests, if any, of Seller in and to the following (to the extent
assignable): (i) all assignable plans and specifications and other architectural
and engineering drawings for the Land and Improvements; (ii) all assignable
warranties or guaranties given or made in respect of the Improvements or
Personal Property; (iii) all transferable consents, authorizations, variances or
waivers, licenses, permits and approvals from any governmental or
quasi-governmental agency, department, board, commission, bureau or other entity
or instrumentality solely in respect of the Land or Improvements; (iv) all of
the right, title and interest of Seller in and to all Service Contracts that
Purchaser agrees to assume (or is deemed to have agreed to assume); (v) the
rights, if any, to the name “1200 Enclave Parkway, Houston, Texas”, any URL,
logo and trademarks associated therewith; and (vi) all books, records and other
materials delivered to Purchaser pursuant to this Agreement (the “Intangible
Property”).

1.2 Permitted Exceptions. The Property shall be conveyed subject to (a) liens
for Taxes, in each case not yet due and payable with respect to the Land and
Improvements, (b) the Leases and Licenses affecting the Land and Improvements,
(c) such state of facts as are disclosed in the existing survey identified on
EXHIBIT “H” attached hereto (the “Existing Survey”) and such state of facts that
would be disclosed by an update of the Existing Survey, and (d) such other
easements, restrictions and encumbrances with respect to the Land and
Improvements that do not constitute Monetary Objections (as hereinafter defined)
and are disclosed on Purchaser’s pro forma Owner’s Policy of Title Insurance,
issued by Chicago Title Insurance Company (the “Title Company”) and delivered to
Seller via email dated March 11, 2013 (the “Title Commitment”) or on Schedule B
of Seller’s Policy of Title Insurance (the “Existing Title Policy”) issued by
Chicago Title Insurance Corporation, and dated March 31, 2011 (collectively, the
“Permitted Exceptions”).

1.3 Earnest Money.

(a) Purchaser has deliver $1,000,000 (the “Earnest Money”) to Chicago Title
Insurance Corporation (the “Escrow Agent”), at 700 S. Flower Street, Suite 800,
Los Angeles, California 90017, by federal wire transfer, which Earnest Money
shall be held and released by Escrow Agent in accordance with the terms of that
certain escrow agreement in the form attached hereto as SCHEDULE 8 entered into
among Seller, Purchaser and Escrow Agent with respect to the Earnest Money (the
“Escrow Agreement”).

(b) The Earnest Money shall be applied to the Purchase Price at the Closing and
shall otherwise be held, refunded, or disbursed in accordance with the terms of
the Escrow Agreement and this Agreement. Interest and other income from time to
time earned on the Earnest Money shall be earned for the account of Purchaser,
and shall be a part of the Earnest Money.

 

2



--------------------------------------------------------------------------------

1.4 Purchase Price. The purchase price (the “Purchase Price”) to be paid by
Purchaser to Seller for the Property shall be the sum of FORTY-EIGHT MILLION,
SEVEN HUNDRED AND FIFTY THOUSAND DOLLARS ($48,750,000 U.S.). The Purchase Price
shall be paid to Seller at the Closing as follows:

(c) The Earnest Money shall be paid by Escrow Agent to Seller at Closing; and

(d) At Closing, the balance of the Purchase Price, after applying, as partial
payment of the Purchase Price, the Earnest Money, and subject to prorations and
other adjustments specified in this Agreement, shall be paid by Purchaser in
immediately available funds to the Title Company, for further delivery to an
account or accounts designated by Seller.

1.5 Closing. The consummation of the sale by Seller and purchase by Purchaser of
the Property (the “Closing”) shall be held on May 1, 2013, time being of the
essence with respect to Purchaser’s obligation to close on such date. The
Closing shall take place by mail through the Title Company. The date of the
Closing is sometimes referred to as the “Closing Date.” It is contemplated that
the transaction shall be closed with the concurrent delivery of the documents of
title and the payment of the Purchase Price.

ARTICLE 2.

PURCHASER’S INSPECTION AND REVIEW RIGHTS

2.1 Due Diligence Inspections.

(a) From and after the Effective Date until the Closing Date or earlier
termination of the inspection rights of Purchaser under this Agreement, Seller
shall permit Purchaser and its authorized representatives to inspect the
Property, to perform due diligence and environmental investigations, to examine
the records of Seller with respect to the Property, and make copies thereof, at
such times during normal business hours as Purchaser or its representatives may
request. All such inspections shall be nondestructive in nature, and
specifically shall not include, without Seller’s prior written consent, any
physically intrusive testing. All such inspections shall be performed in such a
manner to minimize any interference with the business of the tenants under the
Leases, and, in each case, in compliance with the rights and obligations of
Seller as landlord under the Leases. Upon no less than two (2) Business Days’
prior notice to Seller, Seller agrees to undertake commercially reasonable
efforts to make an appropriate representative of the tenant under the
Schlumberger Lease available to Purchaser to enable Purchaser to interview such
tenant. Purchaser acknowledges that Seller and Seller’s representatives have the
right to be present at any such tenant interview. All inspection fees, appraisal
fees, engineering fees and all other costs and expenses of any kind incurred by
Purchaser relating to the inspection of the Property shall be solely Purchaser’s
expense. Seller reserves the right to have a representative present at the time
of making any such inspection and at the time of any such interview with any
tenant. Purchaser shall notify Seller not less than two (2) Business Days in
advance of making any such inspection.

(b) If the Closing is not consummated due to the default of Purchaser hereunder,
then Purchaser shall promptly deliver to Seller copies of all reports, surveys
and other information furnished to Purchaser by third parties in connection with
such inspections; provided, however,

 

3



--------------------------------------------------------------------------------

that delivery of such copies and information shall be without warranty or
representation whatsoever, express or implied, including, without limitation,
any warranty or representation as to ownership, accuracy, adequacy or
completeness thereof or otherwise. Seller agrees to reimburse Purchaser for the
cost and expense of copying and delivering such materials to Seller. Purchaser
shall not be obligated to incur any costs or expense to enable Seller to rely
upon any such reports, surveys or other information. If the Closing is not
consummated for reasons other than a Purchaser default hereunder, then Purchaser
shall not be obligated to promptly deliver to Seller copies of some or all of
the reports, surveys and other information furnished to Purchaser by third
parties in connection with Purchaser’s inspection of the Property unless Seller
reimburses Purchaser for the cost of such reports. This Section 2.1(b) shall
survive the termination of this Agreement.

(c) To the extent that Purchaser or any of its representatives, agents or
contractors damages or disturbs the Property or any portion thereof, Purchaser
shall return the same to substantially the same condition which existed
immediately prior to such damage or disturbance. Purchaser hereby agrees to and
shall indemnify, defend and hold harmless Seller from and against any and all
expense, loss or damage which Seller may incur (including, without limitation,
reasonable attorneys’ fees actually incurred) for personal injury, death or
damage to property as a result of any act or omission of Purchaser or its
representatives, agents or contractors. Said indemnification shall not extend to
pre-existing conditions merely discovered by Purchaser. Said indemnification
agreement shall survive the Closing, or earlier termination of this Agreement
for a period of one (1) year. Purchaser shall maintain and shall ensure that
Purchaser’s consultants and contractors maintain commercial general liability
insurance in an amount not less than $2,000,000, combined single limit, and in
form and substance adequate to insure against all liability of Purchaser and its
consultants and contractors, respectively, and each of their respective agents,
employees and contractors, arising out of inspections and testing of the
Property or any part thereof made on Purchaser’s behalf. Purchaser agrees to
provide to Seller a certificate of insurance with regard to each applicable
liability insurance policy prior to any entry upon the Property by Purchaser or
its consultants or contractors, as the case may be, pursuant to this
Section 2.1.

2.2 Deliveries by Seller to Purchaser; Purchaser’s Access to Property Records of
Seller.

(a) Seller and Purchaser acknowledge that all of the following (the “Due
Diligence Deliveries”) have been delivered or made available to Purchaser (and
Purchaser further acknowledges that no additional items are required to be
delivered by Seller to Purchaser except as may be expressly set forth in other
provisions of this Agreement):

 

  (i) Copies of the most recent property tax bills with respect to the Property.

 

  (ii) Copies of the Leases, and any guarantees relating thereto, and copies of
the License Agreements, existing as of the Effective Date, and identified on
EXHIBIT “E” attached hereto and made a part hereof.

 

  (iii) Copies of all contracts and agreements entered into by Seller relating
to the repair, maintenance or operation of the Land, Improvements or Personal

 

4



--------------------------------------------------------------------------------

  Property which will extend beyond the Closing Date, including, without
limitation, all equipment leases currently in place, set forth on EXHIBIT “G”
(the “Service Contracts”).

 

  (iv) A copy of the Existing Title Policy.

 

  (v) A copy of the existing survey identified on EXHIBIT “H” attached hereto
and made a part hereof (the “Existing Survey”).

 

  (vi) A copy of the existing environmental report identified on EXHIBIT “D”
attached hereto and made a part hereof (the “Existing Environmental Report”).

 

  (vii) Copies of all certificates of occupancy with respect to the Property
which are in Seller’s possession.

 

  (viii) Property financial statements for years 2011 and 2012 and operating
expense reconciliations for years 2011 and 2012.

 

  (ix) Payment history for disbursements to the tenant under the Schlumberger
Lease for tenant improvement work.

(b) From the Effective Date until the Closing Date under this Agreement, or
earlier termination of this Agreement, Seller shall deliver to Purchaser upon
Purchaser’s request, copies of any financial statements or other financial
information of the tenants under the Leases (and the lease guarantors, if any),
written information relative to the tenants’ payment history, and tenants’
correspondence to the extent Seller has the same in its possession; available
surveys, construction plans and specifications, copies of any permits, licenses
or other similar documents, available records of any operating costs and
expenses and similar materials relating to the construction, operation,
maintenance, repair, management and leasing of the Property, in each case to the
extent any or all of the same are in the possession or control of Seller or its
agents, subject, however, to the limitations of any confidentiality or
nondisclosure agreement to which Seller may be bound, and provided that Seller
shall not be required to deliver or make available to Purchaser any appraisals,
third party property condition reports (other than the Existing Environmental
Report) obtained by Seller in connection with the Property, strategic plans for
the Property, internal analyses, information regarding the marketing for sale of
the Property, submissions relating to Seller’s obtaining of corporate or
partnership authorization, attorney and accountant work product, attorney-client
privileged documents, or other information in the possession or control of
Seller which Seller reasonably deems confidential or proprietary. Purchaser
acknowledges and agrees that Seller makes no representation or warranty of any
nature whatsoever, express or implied, with respect to the ownership,
enforceability, accuracy, adequacy or completeness or otherwise of any of such
records, evaluations, data, investigations, reports or other materials. If the
Closing contemplated hereunder fails to take place for any reason, or if
Purchaser elects to terminate this Agreement pursuant to Section 2.6 hereof,
Purchaser shall promptly return (or certify as having destroyed) all copies of
materials furnished by Seller or Seller’s representatives relating to the
Property; provided, however, that Purchaser shall not be required to return or
destroy any materials provided to Purchaser by electronic

 

5



--------------------------------------------------------------------------------

transmission or any materials in the back-up systems of Purchaser. In addition,
Purchaser shall not be required to return or destroy any materials to the extent
that Purchaser, pursuant to its record retention policy for legal or regulatory
purposes, customarily retains the same, It is understood and agreed that Seller
shall not have any obligation to obtain, commission or prepare any such books,
records, files, reports or studies not now in the possession or control of
Seller or its agents.

2.3 Condition of the Property.

(a) Purchaser and Seller mutually acknowledge and agree that the Property is
being sold in an “AS IS, WHERE IS” condition and “WITH ALL FAULTS,” known or
unknown, contingent or existing, except as set forth in this Agreement.
Purchaser has the sole responsibility fully to inspect the Property, to
investigate all matters relevant thereto, including, without limitation, the
condition of the Property, and to reach its own, independent evaluation of any
risks (environmental or otherwise) or rewards associated with the ownership,
leasing, management and operation of the Property. Effective as of the Closing
and except as expressly set forth in this Agreement, Purchaser hereby waives and
releases Seller and its officers, directors, shareholders, partners, agents,
affiliates, employees and successors and assigns from and against any and all
claims, obligations and liabilities arising out of or in connection with the
Property.

(b) To the fullest extent permitted by law, Purchaser does hereby
unconditionally waive and release Seller and its officers, directors,
shareholders, partners, agents, affiliates and employees from any present or
future claims and liabilities of any nature arising from or relating to the
presence or alleged presence of Hazardous Substances in, on, at, from, under or
about the Property or any adjacent property, including, without limitation, any
claims under or on account of any Environmental Law, regardless of whether such
Hazardous Substances are located in, on, at, from, under or about the Property
or any adjacent property prior to or after the date hereof (collectively,
“Environmental Liabilities”); provided, however, that the foregoing release as
it applies to Seller, its officers, directors, shareholders, partners, agents,
affiliates and employees, shall not release Seller from any Environmental
Liabilities of Seller relating to any Hazardous Substances which may be placed,
located or released on the Property by Seller after the date of Closing. The
terms and provisions of this Section 2.3 shall survive the Closing.

2.4 Title and Survey. Purchaser has received from the Title Company a
preliminary title commitment with respect to the Property issued in favor of
Purchaser (the “Title Commitment”). Purchaser shall order, at its expense, an
update of the Existing Survey (the Existing Survey, together with any update
thereof, the “Survey”). Purchaser shall promptly deliver to Seller copies of the
Title Commitment and Survey. Purchaser shall have until the date which is ten
(10) days prior to the expiration of the Inspection Period (the “Objection
Date”), to give written notice (the “Title Notice”) to Seller of such objections
as Purchaser may have to any exceptions to title disclosed in the Title
Commitment or in any Survey or otherwise in Purchaser’s examination of title.
Subject to the next paragraph in this Section 2.4, any title or Survey matters
which Purchaser fails to raise in the Title Notice on or before the Objection
Date shall be deemed Permitted Exceptions.

 

6



--------------------------------------------------------------------------------

Seller shall have the right, but not the obligation (except as to Monetary
Objections, defined below), to attempt to remove, satisfy or otherwise cure any
exceptions to title to which the Purchaser so objects. Within five (5) Business
Days after receipt of Purchaser’s Title Notice, Seller shall give written notice
to Purchaser informing the Purchaser of Seller’s election with respect to such
objections. If Seller fails to give written notice of election within such five
(5) Business Day period, Seller shall be deemed to have elected not to attempt
to cure the objections (other than Monetary Objections). If Seller elects to
attempt to cure any objections, Seller shall be entitled to one or more
reasonable adjournments of the Closing to attempt such cure, but, except for
Monetary Objections, Seller shall not be obligated to expend any sums, commence
any suits or take any other action to effect such cure. Except as to Monetary
Objections, if Seller elects, or is deemed to have elected, not to cure any
exceptions to title to which Purchaser has objected on or before the Objection
Date, or, if after electing to attempt to cure, Seller determines that it is
unwilling or unable to remove, satisfy or otherwise cure any such exceptions,
Purchaser’s sole remedy hereunder in such event shall be either (i) to accept
title to the Property subject to such exceptions as if Purchaser had not
objected thereto and without reduction of the Purchase Price (in which case such
objections shall be deemed to be “Permitted Exceptions”), or (ii) to terminate
this Agreement within three (3) Business Days after receipt of written notice
from Seller either of Seller’s election not to attempt to cure any objection or
of Seller’s determination, having previously elected to attempt to cure, that
Seller is unable or unwilling to do so, whereupon Escrow Agent shall pay the
Earnest Money (a) in the event that the uncured objections to title first
appeared of record or were first raised by the Title Company or any surveyor
after the date of the Title Commitment and before the Closing Date and are not
Permitted Exceptions, to Purchaser, or (b) in all other events, to Seller.

Notwithstanding anything in this Agreement to the contrary, and except for
Monetary Objections, if the removal of any title encumbrance filed against the
Property is the responsibility of any tenant of the Property to cure or remove
pursuant to the terms of its Lease, Seller shall promptly deliver a notice to
such tenant with respect thereto and shall use reasonable efforts (without the
expenditure by Seller of any funds and without the commencement or prosecution
by Seller of an action or proceeding against such tenant with respect thereto)
to cause such tenant promptly to remove such encumbrance. Seller shall have no
liability, nor shall Purchaser be entitled to any abatement or reduction of the
Purchase Price or delay or adjournment of Closing, if such tenant fails to
remove such encumbrance. Seller shall promptly deliver to Purchaser a copy of
any such notice delivered by Seller to any tenant of the Property.

Notwithstanding anything to the contrary contained elsewhere in this Agreement,
Seller shall be obligated to cure or satisfy all Monetary Objections at or prior
to Closing, and Seller may use the proceeds of the Purchase Price at Closing for
such purpose. Monetary Objections shall be deemed “cured” and “satisfied” upon
the deposit by Seller (which may be from proceeds of the Purchase Price) with
the Title Company at Closing of funds sufficient to pay the underlying
obligation relating to such Monetary Objection and the Title Company’s deletion
of such Monetary Objection from the Title Policy.

As used herein, “Monetary Objections” shall mean (a) mortgages, mechanic’s and
materialmen’s liens created by, through or under Seller, and all other liens
created by, through or under Seller securing the repayment of money, (b) the
lien of ad valorem real or personal property taxes, assessments and governmental
charges affecting all or any portion of the Property

 

7



--------------------------------------------------------------------------------

which are delinquent, and (c) any judgment, violation or lien of record against
Seller, or, to the extent caused by Seller, the Property, in the county, town or
other applicable jurisdiction in which the Property is located.

Whether or not Purchaser shall have furnished to Seller a Title Notice pursuant
to the foregoing paragraph, Purchaser may, at or prior to Closing, promptly upon
Purchaser obtaining knowledge thereof, notify Seller in writing of any
objections to title first raised by the Title Company or the surveyor between
the Objection Date and the date on which the transaction contemplated hereby is
scheduled to close. With respect to any objections to title set forth in such
notice, Seller shall have the same option to cure and Purchaser shall have the
same option to accept title subject to such matters or to terminate this
Agreement as those which apply to any notice of objections made by Purchaser
before the Objection Date. If Seller elects to attempt to cure any such matters,
the date for Closing shall be automatically adjourned, if necessary, by a
reasonable additional time up to sixty (60) days to effect such a cure.

2.5 Service Contracts. Prior to the expiration of the Inspection Period,
Purchaser will designate in a written notice to Seller which Service Contracts
Purchaser will assume and which Service Contracts will be terminated by Seller
at Closing. Seller will assign and Purchaser will assume the benefits and
obligations arising from and after the Closing Date under those Service
Contracts which Purchaser has designated will not be terminated. Seller, without
cost to Purchaser, shall terminate at Closing all Service Contracts that are not
so assumed, and Seller will pay penalties and costs associated with such
terminations provided Purchaser provides written notice to Seller of the desire
to terminate the applicable Service Contract not less than thirty (30) days
prior to Closing. If Purchaser fails to notify Seller in writing on or prior to
the expiration of the Inspection Period of any Service Contracts that Purchaser
does not desire to assume at Closing, Purchaser shall be deemed to have elected
to assume all such Service Contracts and to have waived its right to require
Seller to terminate such Service Contracts.

2.6 Termination of Agreement. From the Effective Date until 5:00 P.M. Eastern
Standard Time on that date which is thirty (30) days after the Effective Date
(the “Inspection Period”), Purchaser shall have the right to determine, in
Purchaser’s sole opinion and discretion, the suitability of the Property for
acquisition by Purchaser or Purchaser’s permitted assignee. Purchaser shall have
the right to terminate this Agreement at any time on or before said time and
date of expiration of the Inspection Period by giving written notice to Seller
of such election to terminate on or before the expiration of the Inspection
Period. If Purchaser so elects to terminate this Agreement pursuant to this
Section 2.6, then provided Seller is not in default under this Agreement, Escrow
Agent shall pay the Earnest Money to Seller, and if Seller is in default
hereunder, the Earnest Money shall be paid to Purchaser. Upon such payment of
the Earnest Money, except for those provisions of this Agreement which by their
express terms survive the termination of this Agreement, no party hereto shall
have any other or further rights or obligations under this Agreement. If
Purchaser fails so to terminate this Agreement prior to the expiration of the
Inspection Period, Purchaser shall have no further right to terminate this
Agreement pursuant to this Section 2.6. The parties acknowledge that this
Agreement shall not be void or voidable for lack of mutuality.

2.7 Confidentiality. All information acquired by Purchaser or any of its
designated representatives (including by way of example, but not in limitation,
the officers, directors,

 

8



--------------------------------------------------------------------------------

shareholders and employees of Purchaser, and Purchaser’s engineers, consultants,
counsel and potential lenders, and the officers, directors, shareholders and
employees of each of them) with respect to the Property, whether delivered by
Seller or any representatives of Seller or obtained by Purchaser as a result of
its inspection and investigation of the Property, examination of the books,
records and files of Seller in respect of the Property, or otherwise
(collectively, the “Due Diligence Material”) shall be used solely for the
purpose of determining whether the Property is suitable for Purchaser’s
acquisition and ownership thereof and for no other purpose whatsoever. Prior to
Closing, the terms and conditions which are contained in this Agreement and all
Due Diligence Material which is not published as public knowledge or which is
not generally available in the public domain shall be kept in strict confidence
by Purchaser and shall not be disclosed to any individual or entity other than
to those authorized representatives of Purchaser and Purchaser’s prospective and
actual counsel, accountants, professionals, consultants, attorneys and lenders,
who need to know the information for the purpose of assisting Purchaser in
evaluating the Property for Purchaser’s potential acquisition thereof; provided,
however, that Purchaser shall have the right to disclose any such information if
required by applicable law or as may be necessary in connection with any court
action or proceeding with respect to this Agreement. Purchaser shall and hereby
agrees to indemnify and hold Seller harmless from and against any and all loss,
liability, cost, damage or expense that Seller may suffer or incur (including,
without limitation, reasonable attorneys’ fees actually incurred) as a result of
the unpermitted disclosure of any of the Due Diligence Material to any
individual or entity other than an appropriate representative of Purchaser and
Purchaser’s prospective and actual counsel, accountants, professionals,
consultants, attorneys and lenders and/or the use of any Due Diligence Material
for any purpose other than as herein contemplated and permitted. The foregoing
indemnity shall not extend to disclosure of any Due Diligence Material (i) as
may be required by applicable law, or (ii) that is or becomes public knowledge
other than by virtue of a breach of Purchaser’s covenant under this Section 2.7.
If Purchaser or Seller elects to terminate this Agreement pursuant to any
provision hereof permitting such termination, or if the Closing contemplated
hereunder fails to occur for any reason, Purchaser will promptly return to
Seller all Due Diligence Material in the possession of Purchaser and any of its
representatives, and destroy all copies, notes or abstracts or extracts thereof,
as well as all copies of any analyses, compilations, studies or other documents
prepared by Purchaser or for its use (whether in written or electronic form)
containing or reflecting any Due Diligence Material; provided, however, that
Purchaser shall not be required to return or destroy any materials provided to
Purchaser by electronic transmission or any materials in the back-up systems of
Purchaser. In the event of a breach or threatened breach by Purchaser or any of
its representatives of this Section 2.7, Seller shall be entitled, in addition
to other available remedies, to an injunction, without the necessity of proving
actual damages, restraining Purchaser or its representatives from disclosing, in
whole or in part, any of the Due Diligence Material and any of the terms and
conditions of this Agreement. Nothing contained herein shall be construed as
prohibiting or limiting Seller from pursuing any other available remedy, in law
or in equity, for such breach or threatened breach. The provisions of this
Section 2.7 shall survive any termination of this Agreement.

 

9



--------------------------------------------------------------------------------

ARTICLE 3.

CLOSING DELIVERIES, CLOSING COSTS AND PRORATIONS

3.1 Seller’s Closing Deliveries. For and in consideration of Purchaser’s
delivery to Seller of the Purchase Price, Seller shall obtain or execute and
deliver to Purchaser at Closing the following documents, all of which shall be
duly executed, acknowledged and notarized where required:

(a) Deed. A form of Special Warranty Deed from Seller conveying the Land and
Improvements (the “Deed”), subject only to the Permitted Exceptions, and
executed and acknowledged by Seller. The legal description of the Land set forth
in the Deed shall be based upon and conform to the legal description attached
hereto as EXHIBIT “A”. If and to the extent that any of the Permitted Exceptions
requires the recitation or incorporation in any deed of any provisions of such
Permitted Exception, the Deed may conform to such requirements;

(b) Quitclaim Deed. A form of quitclaim deed from Seller conveying the Land and
Improvements (the “Quitclaim Deed”), subject only to the Permitted Exceptions,
and executed and acknowledged by Seller. The legal description of the Land set
forth in the Quitclaim Deed shall be based upon and conform to the legal
description attached hereto as EXHIBIT “A-1”

(c) Assignment and Assumption of Leases and License Agreements. Two
(2) counterparts of an assignment and assumption of the Leases and License
Agreements, in the form attached hereto as SCHEDULE 1 (the “Assignment and
Assumption of Leases”), executed and acknowledged by Seller;

(d) Assignment and Assumption of Service Contracts. Two (2) counterparts of an
assignment and assumption of Service Contracts in the form attached hereto as
SCHEDULE 2 (the “Assignment and Assumption of Service Contracts”), executed by
Seller;

(e) General Assignment. An assignment of the Intangible Property of Seller in
the form attached hereto as SCHEDULE 3 (the “General Assignment”), executed by
Seller;

(f) Seller’s Affidavit. An owner’s affidavit from Seller in a form reasonably
requested by the Title Company and reasonably acceptable to Seller and in a form
sufficient to enable the Title Company to issue the Title Policy;

(g) Seller’s Certificate. A certificate from Seller in the form attached hereto
as SCHEDULE 4 (“Seller’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Seller’s representations and
warranties set forth in Section 4.1 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstance since the Effective
Date to the extent such changes were not the result of a breach by Seller of its
obligations under this Agreement and do not materially and adversely modify
rights of Purchaser hereunder;

(h) FIRPTA Certificate. A FIRPTA Certificate from Seller in the form attached
hereto as SCHEDULE 5, or in such other form as applicable laws may require;

(i) Evidence of Authority. Such documentation as may reasonably be required by
the Title Company to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Seller;

 

10



--------------------------------------------------------------------------------

(j) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement, signed by Seller;

(k) Surveys and Plans. Such surveys, site plans, plans and specifications, and
other matters relating to the Property as are in the possession of Seller to the
extent not theretofore delivered to Purchaser;

(l) Certificates of Occupancy. Original or photocopies of certificates of
occupancy for all space within the Improvements located on the Property to the
extent not theretofore delivered to Purchaser;

(m) Leases and License Agreements. An original executed counterpart of the
Leases and License Agreements, or, if the original is unavailable, then a copy
thereof certified by Seller to be true, correct and complete;

(n) Tenant Estoppel Certificates, License Estoppel Certificates and Association
Estoppel. The Tenant Estoppel Certificates, License Estoppel Certificates and
Association Estoppel, to the extent in the possession of Seller;

(o) Notice of Sale to Tenants and Licensees. Seller will join with Purchaser in
executing a notice, in form and content reasonably satisfactory to Seller and
Purchaser (the “Tenant/Licensee Notice of Sale”), which Purchaser shall send to
the tenants under the Leases and licensees under the License Agreements
informing the tenants and licensees of the sale of the Property and of the
assignment to and assumption by Purchaser of Seller’s interest in the Leases and
Licenses and directing that all rent and other sums payable for periods after
the Closing under the Leases and Licenses shall be paid as set forth in said
notice;

(p) Notices of Sale to Service Contractors. Seller will join with Purchaser in
executing notices, in form and content reasonably satisfactory to Seller and
Purchaser (the “Other Notices of Sale”), which Purchaser shall send to each
service provider under the Service Contracts assumed by Purchaser at Closing
informing such service provider of the sale of the Property and of the
assignment to and assumption by Purchaser of Seller’s obligations under the
Service Contracts arising after the Closing Date and directing that all future
statements or invoices for services under such Service Contracts for periods
after the Closing be directed to Seller or Purchaser as set forth in said
notices;

(q) Permits, Approvals. Copies of all permits, authorizations and approvals
issued by governmental or quasi-governmental authorities, to the extent in
Seller’s possession and not theretofore delivered to Purchaser;

(r) Keys and Records. All of the keys to any door or lock on the Property and
the original tenant files and other non-confidential books and records
(excluding any appraisals, budgets, third party reports obtained by Seller in
connection with the Property (other than the Existing Environmental Report),
strategic plans for the Property, internal analyses, information regarding the
marketing of the Property for sale, submissions relating to Seller’s obtaining
of corporate or partnership authorization, attorney and accountant work product,
attorney-client privileged documents, or other information, in the possession or
control of Seller which Seller reasonably deems proprietary) relating to the
Property in the possession of Seller;

 

11



--------------------------------------------------------------------------------

(s) Schlumberger Lease SNDA. A subordination, non-disturbance and attornment
agreement from the tenant under the Schlumberger Lease, generally in the form
attached hereto at Schedule 10, with such modifications as are acceptable to
said tenant and otherwise in compliance with the requirements of the
Schlumberger Lease (the “SNDA”);

(t) Other Documents. Such other documents and fees as Seller is required to
deliver and pay, if any, under this Agreement or as shall be reasonably
requested by Purchaser or the Title Company to effectuate the purposes and
intent of this Agreement; and

(u) Possession of the Property. Possession of the Property, subject to the
Permitted Encumbrances.

3.2 Purchaser’s Closing Deliveries. Purchaser shall obtain or execute and
deliver to Seller at Closing the following documents, all of which shall be duly
executed, acknowledged and notarized where required:

(a) Assignment and Assumption of Leases and License Agreements. Two
(2) counterparts of an assignment and assumption of the Leases and License
Agreements, in the form attached hereto at SCHEDULE 1, executed and acknowledged
by Purchaser;

(b) Assignment and Assumption of Service Contracts. Two (2) counterparts of the
Assignment and Assumption of Service Contracts, in the form attached hereto at
SCHEDULE 2, executed and acknowledged by Purchaser;

(c) Purchaser’s Certificate. A certificate in the form attached hereto as
SCHEDULE 6 (“Purchaser’s Certificate”), evidencing the reaffirmation of the
truth and accuracy in all material respects of Purchaser’s representations and
warranties contained in Section 4.3 hereof, with such modifications thereto as
may be appropriate in light of any change in circumstances since the Effective
Date to the extent such changes were not the result of a breach by Purchaser of
its obligations under this Agreement;

(d) Notices of Sale to Tenants/Licensees. Purchaser shall execute the Tenant
Notice of Sale as contemplated in Section 3.1(n) hereof;

(e) Notices of Sale to Service Contractors. Purchaser shall execute the Other
Notices of Sale to service providers as contemplated in Section 3.1(o) hereof;

(f) Settlement Statement. A settlement statement setting forth the amounts paid
by or on behalf of and/or credited to each of Purchaser and Seller pursuant to
this Agreement, signed by Purchaser;

(g) Evidence of Authority. Such documentation as may be reasonably required by
the Title Company and Seller to establish that this Agreement, the transactions
contemplated herein, and the execution and delivery of the documents required
hereunder, are duly authorized, executed and delivered on behalf of Purchaser;

 

12



--------------------------------------------------------------------------------

(h) Property Management Agreement. A property management agreement in the form
attached hereto at Schedule 9, executed by Purchaser’s affiliate; and

(i) Other Documents. Such other documents and fees as Purchaser is required to
deliver and pay under this Agreement or as shall be reasonably requested by
Seller to effectuate the purposes and intent of this Agreement.

3.3 Closing Costs. Seller shall pay the cost of all title examination fees and
expenses and title insurance premiums payable with respect to the owner’s title
insurance policy issued by the Title Company to Purchaser, one-half of the cost
of escrow fees, the attorneys’ fees of Seller, the brokerage commission due
Broker pursuant to Section 10.2 of this Agreement, the cost of recording any
documents necessary to satisfy any Monetary Objections, and all other costs and
expenses incurred by Seller in closing and consummating the purchase and sale of
the Property pursuant hereto.

Purchaser shall pay the costs of obtaining the Survey, the cost of all
endorsements to Purchaser’s owner’s title insurance policy, the costs of issuing
and title insurance premiums for any mortgagee title insurance policy obtained
by Purchaser, the cost of the documentary stamps or transfer taxes, if any,
imposed upon the conveyance of the Property, the cost of recording the Deed and
all other recording fees on all instruments to be recorded in connection with
these transactions except recording fees related to the satisfaction of Monetary
Objections, one-half of the cost of escrow fees, and the cost of any other
Closing fees, the attorneys’ fees of Purchaser, and all other costs and expenses
incurred by Purchaser in the performance of Purchaser’s due diligence inspection
of the Property (including without limitation appraisal costs, environmental
audit and assessment costs, and engineering review costs) and in closing and
consummating the purchase and sale of the Property pursuant hereto.

3.4 Prorations and Credits. The following items in this Section 3.4 shall be
adjusted and prorated between Seller and Purchaser as of 11:59 P.M. on the day
preceding the Closing, based upon the actual number of days in the applicable
month or year:

(a) Taxes. All real estate taxes, assessments and governmental charges, payments
in lieu of taxes or assessments imposed by any governmental authority (“Taxes”)
for the year in which the Closing occurs shall be prorated between Purchaser and
Seller with respect to the Property as of the Closing on the basis of the fiscal
year assessed. If the Closing occurs prior to the receipt by Seller of the tax
bill for the Property for applicable tax period in which the Closing occurs,
Taxes with respect to the Property shall be prorated for such calendar year or
other applicable tax period based upon the prior year’s tax bill.

(b) Reproration of Taxes. Within thirty (30) days of receipt of final bills for
Taxes, the party receiving said final tax bills shall furnish copies of the same
to the other party and shall prepare and present to such other party a
calculation of the reproration of such Taxes based upon the actual amount of
such Taxes for the year on the basis of the fiscal year assessed. The parties
shall make the appropriate adjusting payment between them within thirty
(30) days after presentment to Seller of Purchaser’s calculation and appropriate
back-up information. The provisions of this Section 3.4(b) shall survive the
Closing for a period of one (1) year after the Closing Date.

 

13



--------------------------------------------------------------------------------

(c) Rents, Income and Other Expenses. Rents and any other amounts paid to Seller
by the tenant under any Lease shall be prorated as of the Closing Date and be
adjusted against the Purchase Price on the basis of a schedule which shall be
prepared by Seller and delivered to Purchaser for Purchaser’s review and
approval prior to Closing. Seller and Purchaser shall prorate all rents,
additional rent, common area maintenance charges, operating expense
contributions, tenant reimbursements and escalations, business park association
assessments, if any, and all other payments under any Lease received as of the
Closing Date so that at Closing Seller will receive monthly basic rent payments
through the day prior to the Closing Date. All rents and other payments received
by Seller after Closing shall be promptly paid to Purchaser. Purchaser agrees to
pay to Seller, upon receipt, any rents or other payments by the tenant under any
Lease that apply to periods prior to Closing but which are received by Purchaser
after Closing; provided, however, that any rents or other payments by such
tenant received by Purchaser after Closing shall be applied first to any current
amounts then owed to Purchaser by such tenant with the balance, if any, paid
over to Seller to the extent of delinquencies existing on the date of Closing.
Purchaser agrees to use commercially reasonable efforts (but shall not be
obligated to institute any action to enforce or terminate a lease), short of
termination of any Lease, to collect from the tenant on behalf of Seller any
rents or other charges payable with respect to any Lease or any portion thereof
which are delinquent or past due as of the Closing Date. Upon collection of any
such delinquent or past due amounts, Purchaser shall promptly remit the same to
Seller. Purchaser will keep Seller reasonably apprised of the progress of any
such collection efforts by Purchaser on behalf of Seller. The provisions of this
Section 3.4(c) shall survive the Closing.

(d) Tenant Inducement Costs; Overages. With respect to all periods prior to the
Closing Date, Seller shall pay (i) all out-of-pocket payments required under the
Lease Agreement by and between Seller and Schlumberger Technology Corp.
concerning the Property (“Schlumberger Lease”) and all other Leases to be paid
by the landlord thereunder to or for the benefit of the tenant thereunder which
is in the nature of a tenant inducement, including specifically, but without
limitation, tenant improvement costs, lease buyout payments, and moving, design,
and refurbishment costs, but specifically excluding the Refurbishment Allowance
as defined in the Schlumberger Lease (collectively, “Tenant Inducement Costs”),
(ii) any remaining free or reduced rent to which tenant is entitled to receive
under the Schlumberger Lease (but no other Leases), and (iii) leasing
commissions payable under the Leases. If said amounts have not been paid in full
on or before Closing, Purchaser shall receive a credit against the Purchase
Price in the aggregate amount of all such Tenant Inducement Costs and leasing
commissions remaining unpaid at Closing, and Purchaser shall assume the
obligation to pay amounts payable after Closing up to the amount of such credit
received at Closing. The provisions of this Section 3.4(d) shall survive the
Closing.

(e) Operating Expenses; Year End Reconciliation. Installment payments of special
assessment liens, vault charges, sewer charges, utility charges, charges under
Service Agreements and normally prorated operating expenses actually paid or
payable by Seller as of the Closing Date shall be prorated as of the Closing
Date and adjusted against the Purchase Price, provided that within ninety
(90) days after the Closing, Purchaser and Seller will make a further adjustment
for such expenses which may have accrued or been incurred prior to the Closing
Date, but which were not paid as of the Closing Date. In addition, within ninety
(90) days after the close of the fiscal year used in calculating the
pass-through to the tenants of operating expenses and/or common area maintenance
costs under the Leases (where such fiscal

 

14



--------------------------------------------------------------------------------

year includes the Closing Date), Seller and Purchaser shall re-prorate on a fair
and equitable basis all rents and income prorated pursuant to this Section 3.4
as well as all expenses prorated pursuant to this Section 3.4. The provisions of
this Section 3.4(e) shall survive the Closing.

(f) Security Deposits. There are no security deposits held by Seller pursuant to
the Leases.

(g) Other. Any other item of income and expense that are customarily apportioned
between a buyer and seller of real estate in Houston, Texas shall be prorated
between Purchaser and Seller at Closing.

ARTICLE 4.

REPRESENTATIONS, WARRANTIES AND OTHER AGREEMENTS

4.1 Representations and Warranties of Seller. Seller hereby makes the following
representations and warranties to Purchaser:

(a) Organization, Authorization and Consents. Seller has the right, power and
authority to enter into this Agreement and to sell the Property in accordance
with the terms and provisions of this Agreement, to engage in the transaction
contemplated in this Agreement, and to perform and observe all of the terms and
provisions hereof, and Seller is a duly organized and validly existing limited
liability company under the laws of the State of Delaware, qualified to do
business in the state where the Property is located.

(b) Action of Seller, Etc. Seller has taken all necessary action to authorize
the execution, delivery and performance of this Agreement, and upon the
execution and delivery of any document to be delivered by Seller on or prior to
the Closing, this Agreement and such document shall constitute the valid and
binding obligation and agreement of Seller, enforceable against Seller in
accordance with its terms, except as enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws of general
application affecting the rights and remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Seller, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under, or result in the creation of any
lien, charge or encumbrance upon the Property or any portion thereof pursuant to
the terms of any indenture, deed to secure debt, mortgage, deed of trust, note,
evidence of indebtedness or any other agreement or instrument by which Seller is
bound.

(d) Litigation. Except as disclosed on EXHIBIT “F” attached hereto, to Seller’s
knowledge there is no pending or threatened suit, action or proceeding, which
(i) if determined adversely to Seller, materially and adversely affects the use
or value of the Property, or (ii) questions the validity of this Agreement or
any action taken or to be taken pursuant hereto, or (iii) involves condemnation
or eminent domain proceedings involving the Property or any portion thereof.

 

15



--------------------------------------------------------------------------------

(e) Existing Leases and License Agreements. Other than the Leases and License
Agreements listed on EXHIBIT “E” attached hereto, Seller has not entered into
any contract or agreement with respect to the occupancy of the Property or any
portion or portions thereof which will be binding on Purchaser or the Property
after the Closing. The copies of the Leases and License Agreements heretofore
delivered or made available by Seller to Purchaser are true, correct and
complete copy thereof, and the Leases and License Agreements have not been
amended, modified or extended except as evidenced by amendments similarly
delivered and listed on EXHIBIT “E” attached hereto and constitutes the entire
agreement between Seller and the tenant thereunder. Except as set forth in
EXHIBIT “F” attached hereto, Seller has not given or received any written notice
of any party’s default or failure to comply with the terms and provisions of the
Leases or License Agreements which remains uncured, and to Seller’s knowledge,
no such default or failure exists.

(f) Leasing Commissions. Except as disclosed in EXHIBIT “C” attached hereto (the
“Commission Agreement”), which Commission Agreement Seller shall terminate at or
before Closing, Seller is not a party to any lease brokerage agreements, leasing
commission agreements or other agreements providing for payments of any amounts
for leasing activities or procuring tenants with respect to the Property or any
portion or portions thereof, and all leasing commissions and brokerage fees
accrued or due and payable under the Commission Agreement with respect to the
Property as of the date hereof and at the Closing have been paid in full.
Notwithstanding anything to the contrary contained herein, Purchaser shall be
responsible for the payment of all leasing commissions payable for the renewal,
expansion or extension of the Leases existing as of the Effective Date and
exercised or effected after the Effective Date.

(g) Management Agreement. Except for that certain management agreement more
particularly described on EXHIBIT “G” attached hereto and made a part hereof
(the “Management Agreement”), there is no agreement currently in effect relating
to the management of the Property; and Seller shall cause such Management
Agreement to be terminated as of the Closing Date.

(h) Taxes and Assessments. There are no actions pending by Seller protesting the
real property tax assessments against the Property.

(i) Compliance with Laws. To Seller’s knowledge, and except as set forth on
EXHIBIT “F”, Seller has received no written notice alleging any violations of
law (including any Environmental Law), municipal or county ordinances, or other
legal requirements with respect to the Property where such violations remain
outstanding.

(j) Other Agreements. To Seller’s knowledge, except for the Leases, the Service
Contracts, and the Permitted Exceptions, there are no leases, management
agreements, brokerage agreements, leasing agreements or other agreements or
instruments in force or effect that grant to any person or any entity (other
than Seller) any right, title, interest or benefit in and to all or any part of
the Property or any rights relating to the use, operation, management,
maintenance or repair of all or any part of the Property which will survive the
Closing or be binding upon Purchaser other than those which Purchaser has agreed
in writing to assume prior to the expiration of the Inspection Period (or is
deemed to have agreed to assume).

 

16



--------------------------------------------------------------------------------

(k) Seller Not a Foreign Person. Seller is not a “foreign person” which would
subject Purchaser to the withholding tax provisions of Section 1445 of the
Internal Revenue Code of 1986, as amended.

(l) Environmental. To Seller’s knowledge, or except as may be set forth in the
Existing Environmental Report or other written Due Diligence Material, (i) no
Hazardous Substances are present on the Property, other than such Hazardous
Substances and in such amounts as are commonly used, stored and disposed of in
the operation, repair and maintenance of an office building, or as may be used,
stored and disposed of by the tenants under the Leases in the conduct of their
businesses at the Property; (ii) Seller has not used and has no knowledge that
any other person has used the Property for the generation, recycling, use,
reuse, sale, storage, handling, transportation and/or disposal of any Hazardous
Substances on the Property (except for such Hazardous Substances and in such
amounts as are commonly used, stored and disposed of in the operation,
maintenance and repair of an office building, or as may be used, stored and
disposed of by the tenants under the Leases in the conduct of their businesses
at the Property); and (iii) Seller has not received any written notification
from any governmental authority as to any violations of or failure to comply
with any Environmental Law with respect to the Property.

(m) No Bankruptcy. Seller has not made a general assignment for the benefit of
creditors, filed any voluntary petition in bankruptcy or suffered the filing of
an involuntary petition by Seller’s creditors, suffered the appointment of a
receiver to take possession of any of Seller’s assets, suffered the attachment
or other judicial seizure of any of Seller’s assets, admitted in writing its
inability to pay its debts as they come due or made an offer of settlement,
extension or composition to its creditors generally.

(n) OFAC. (i) Neither Seller, nor to Seller’s knowledge, any of Seller’s
partners, officers, directors or employees, is named as a “Specially Designated
National and Blocked Person” as designated by the United States Department of
the Treasury’s Office of Foreign Assets Control or as a person, group, entity or
nation designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; (ii) to Seller’s knowledge, Seller
is not owned or controlled, directly or indirectly by the government of any
country that is subject to a United States Embargo; (iii) to Seller’s knowledge,
Seller is not acting, directly or indirectly, for or on behalf of any person,
group, entity or nation named by the United States Treasury Department as a
“Specially Designated National and Blocked Person”, or for or on behalf of any
person, group, entity or nation designated in Presidential Executive Order 13224
as a person who commits, threatens to commit, or supports terrorism; and (iv) to
Seller’s knowledge, Seller is not engaged in the transaction contemplated hereby
directly or indirectly on behalf of, or facilitating the transaction
contemplated hereby directly or indirectly on behalf of, any such person, group,
entity or nation.

The representations and warranties made in this Agreement by Seller shall be
continuing and shall be deemed made as of the date hereof and remade by Seller
as of the Closing Date in all material respects, with the same force and effect
as if made on, and as of, such date, subject to Seller’s right to update such
representations and warranties by written notice to Purchaser and in the
certificate of Seller to be delivered pursuant to Section 3.1(g) hereof.

 

17



--------------------------------------------------------------------------------

Except as otherwise expressly provided in this Agreement or in any documents to
be executed and delivered by Seller to Purchaser at the Closing, Seller has not
made, and Purchaser has not relied on, any information, promise, representation
or warranty, express or implied, regarding the Property, whether made by Seller,
on behalf of Seller, or otherwise, including, without limitation, the physical
condition of the Property, the financial condition of the tenants under the
Leases, title to or the boundaries of the Property, pest control matters, soil
conditions, the presence, existence or absence of hazardous wastes, toxic
substances or other environmental matters, compliance with building, health,
safety, land use and zoning laws, regulations and orders, structural and other
engineering characteristics, traffic patterns, market data, economic conditions
or projections, past or future economic performance of the tenant or the
Property, and any other information pertaining to the Property or the market and
physical environments in which the Property is located. Purchaser acknowledges
(i) that Purchaser has entered into this Agreement with the intention of making
and relying upon its own investigation or that of Purchaser’s own consultants
and representatives with respect to the physical, environmental, economic and
legal condition of the Property and (ii) that Purchaser is not relying upon any
statements, representations or warranties of any kind, other than those
specifically set forth in this Agreement or in any document to be executed and
delivered by Seller to Purchaser at the Closing, made (or purported to be made)
by Seller or anyone acting or claiming to act on behalf of Seller, Purchaser
will inspect the Property and become fully familiar with the physical condition
thereof and, subject to the terms and conditions of this Agreement, shall
purchase the Property in its “as is, where is” condition, “with all faults,” on
the Closing Date. The provisions of this Section 4.1 shall survive the Closing
for the period of time set forth at Section 9.4 hereof.

4.2 Knowledge Defined. All references in this Agreement to the “knowledge of
Seller” or “to Seller’s knowledge” shall refer only to the actual knowledge of
Karen N. Purdy, who has been actively involved in the management of Seller’s
business in respect of the Property in the capacity as Director, Capital Markets
for Seller, Joseph H. Pangburn, Senior Vice President-Asset Management for
Seller. The term “knowledge of Seller” or “to Seller’s knowledge” shall not be
construed, by imputation or otherwise, to refer to the knowledge of Seller, or
any affiliate of Seller, or to any other partner, beneficial owner, officer,
director, agent, manager, representative or employee of Seller, or any of their
respective affiliates, or to impose on the individual named above any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains. There shall be no personal liability on the part of the individual
named above arising out of any representations or warranties made herein or
otherwise.

4.3. Representations and Warranties of Purchaser.

(a) Organization, Authorization and Consents. Purchaser is a duly organized and
validly existing corporation under the laws of the State of California.
Purchaser has the right, power and authority to enter into this Agreement and to
purchase the Property in accordance with the terms and conditions of this
Agreement, to engage in the transactions contemplated in this Agreement and to
perform and observe the terms and provisions hereof.

(b) Action of Purchaser, Etc. Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement, and upon
the execution and delivery of any document to be delivered by Purchaser on or
prior to the Closing, this Agreement and

 

18



--------------------------------------------------------------------------------

such document shall constitute the valid and binding obligation and agreement of
Purchaser, enforceable against Purchaser in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general application affecting the rights and
remedies of creditors.

(c) No Violations of Agreements. Neither the execution, delivery or performance
of this Agreement by Purchaser, nor compliance with the terms and provisions
hereof, will result in any breach of the terms, conditions or provisions of, or
conflict with or constitute a default under the terms of any indenture, deed to
secure debt, mortgage, deed of trust, note, evidence of indebtedness or any
other agreement or instrument by which Purchaser is bound.

(d) Litigation. To Purchaser’s knowledge, Purchaser has received no written
notice that any action or proceeding is pending or threatened, which questions
the validity of this Agreement or any action taken or to be taken pursuant
hereto.

(e) No Bankruptcy. Purchaser has not made a general assignment for the benefit
of creditors, filed any voluntary petition in bankruptcy or suffered the filing
of an involuntary petition by Purchaser’s creditors, suffered the appointment of
a receiver to take possession of any of Purchaser’s assets, suffered the
attachment or other judicial seizure of any of Purchaser’s assets, admitted in
writing its inability to pay its debts as they come due or made an offer of
settlement, extension or composition to its creditors generally.

(f) OFAC. (i) Neither Purchaser, nor to Purchaser’s knowledge, any of
Purchaser’s owners, or any officers, directors or employees, is named as a
“Specially Designated National and Blocked Person” as designated by the United
States Department of the Treasury’s Office of Foreign Assets Control or as a
person, group, entity or nation designated in Presidential Executive Order 13224
as a person who commits, threatens to commit, or supports terrorism; (ii) to
Purchaser’s knowledge, Purchaser is not owned or controlled, directly or
indirectly, by the government of any country that is subject to a United States
Embargo; (iii) to Purchaser’s knowledge, Purchaser is not acting, directly or
indirectly, for or on behalf of any person, group, entity or nation named by the
United States Treasury Department as a “Specially Designated National and
Blocked Person”, or for or on behalf of any person, group, entity or nation
designated in Presidential Executive Order 13224 as a person who commits,
threatens to commit, or supports terrorism; and (iv) to Purchaser’s knowledge,
Purchaser is not engaged in the transaction contemplated hereby directly or
indirectly on behalf of, or facilitating the transaction contemplated hereby
directly or indirectly on behalf of, any such person, group, entity or nation.

The representations and warranties made in this Agreement by Purchaser shall be
continuing and shall be deemed remade by Purchaser as of the Closing Date, with
the same force and effect as if made on, and as of, such date subject to
Purchaser’s right to update such representations and warranties by written
notice to Seller and in Purchaser’s certificate to be delivered pursuant to
Section 3.2(c) hereof. The provisions of this paragraph shall survive the
Closing for the period set forth at Section 9.4 hereof.

4.4. Joinder. Piedmont Operating Partnership, LP, a Delaware limited partnership
and sole member of Seller, has joined in the execution of this Agreement for the
sole purpose of evidencing its agreement to be bound, jointly and severally with
Seller, by the provisions of Sections 3.4, 4.1 and 10.2, subject to the
limitations set forth in Article 9 of this Agreement.

 

19



--------------------------------------------------------------------------------

ARTICLE 5.

COVENANTS

5.1. Covenants and Agreements of Seller.

(a) Leasing Arrangements. During the pendency of this Agreement Seller will not
modify or amend in any respect, the existing Leases without Purchaser’s prior
written consent in each instance, which consent shall not be unreasonably
withheld, delayed or conditioned. Such approval shall be deemed given unless
withheld by written notice to Seller given within three (3) Business Days after
Purchaser’s receipt of Seller’s written request therefor. Each request for
approval from Seller shall be accompanied by a copy of any proposed modification
or amendment of the existing Leases that Seller wishes to execute between the
expiration of the Inspection Period and the Closing Date, including, without
limitation, a description of any Tenant Inducement Costs and leasing commissions
associated with any proposed renewal or expansion of the existing Leases, as
well as any additional information regarding such proposed transaction as
Purchaser may reasonably request.

In addition, at Closing, Purchaser shall reimburse Seller for any Tenant
Inducement Costs or leasing commissions actually incurred by Seller pursuant to
a renewal or expansion of the existing Leases after the expiration of the
Inspection Period approved (or deemed approved) by Purchaser hereunder, and
Purchaser shall assume any such new lease and shall assume the obligations of
Seller thereunder, including the obligation to pay any Tenant Inducement Costs
and leasing commissions.

(b) New Contracts. During the pendency of this Agreement, Seller will not enter
into any contract, or modify, amend, renew or extend any existing contract, that
will be an obligation affecting the Property or any part thereof subsequent to
the Closing without Purchaser’s prior written consent in each instance (which
Purchaser agrees not to withhold or delay unreasonably), except contracts
entered into in the ordinary course of business that are terminable by Seller
without cause (and without penalty or premium) prior to the Closing.

(c) Operation of Property. During the pendency of this Agreement, Seller shall
continue to operate and maintain (consistent with Seller’s obligations under the
Leases, if any) the Property in a good and businesslike fashion consistent with
Seller’s past practices and shall comply with its obligations and enforce its
rights under the Leases.

(d) Insurance. During the pendency of this Agreement, Seller shall, at Seller’s
expense, continue to maintain the insurance policies covering the Improvements
as required by the terms of the Leases, if any.

(e) Tenant Estoppel Certificates/License Estoppel Certificates/Association
Estoppel. Seller shall use commercially reasonable efforts (but without
obligation to incur any cost or expense) to obtain and deliver to Purchaser,
prior to Closing, the Tenant Estoppel Certificates set forth at Schedule 7
(“Tenant Estoppel Certificates”) from the tenants under the Leases and the

 

20



--------------------------------------------------------------------------------

Association Estoppel, and estoppels from the licensees under the License
Agreements in the forms attached hereto at Schedule 7 (“License Estoppel
Certificates”), provided, however, that only delivery of the Tenant Estoppel
Certificate from the tenant under the Schlumberger Lease, and the Association
Estoppel, shall be conditions of Closing as set forth in Section 6.1(c) hereof;
and in no event shall the inability or failure of Seller to obtain and deliver
any Tenant Estoppel Certificates (Seller having used its commercially reasonable
efforts as set forth above as to the tenants under the Leases) be a default of
Seller hereunder. Purchaser shall cooperate with Seller in its efforts to obtain
the Tenant Estoppel Certificates, including, if required by the Leases, signing
a written request to the tenants for a Tenant Estoppel Certificates.

(f) No Settlement of Tax Contests. Seller shall not withdraw, settle or
compromise any tax protest or reduction proceedings on the Property without
Purchaser’s consent (not to be unreasonably withheld, conditioned or delayed) if
such proceedings relate to taxes payable on or after Closing.

ARTICLE 6.

CONDITIONS TO CLOSING

6.1 Conditions Precedent to Purchaser’s Obligations. The obligations of
Purchaser hereunder to consummate the transaction contemplated by this Agreement
shall in all respects be conditioned upon the satisfaction of each of the
following conditions prior to or simultaneously with the Closing (or at such
earlier time as may be provided below), any of which may be waived by Purchaser
in its sole discretion at or prior to the Closing Date:

(a) Seller shall have performed, in all material respects, all covenants,
agreements and undertakings of Seller contained in this Agreement;

(b) All representations and warranties of Seller as set forth in this Agreement
shall be true and correct in all material respects as of the date of this
Agreement and as of Closing, (subject to being updated as provided in
Section 3.1(f) hereof);

(c) A Tenant Estoppel Certificate from the tenant under the Schlumberger Lease
shall have been delivered to Purchaser, which such estoppel certificate
(i) shall be in the form attached at Exhibit F to the Schlumberger Lease
referenced at Schedule 7, without any material modifications or material
qualifications adverse to Purchaser, (ii) shall include an acknowledgement by
such tenant that it has waived its right of first offer to purchase the Property
set forth in the Schlumberger Lease and that such right of first offer is of no
further force or effect, and (iii) shall be dated within thirty (30) days prior
to the Closing Date;

(d) The Title Company shall at Closing have delivered or irrevocably committed
itself in writing to deliver to Purchaser an ALTA Form owner’s title insurance
policy in the amount of the Purchase Price insuring Purchaser as owner of the
Property, subject only to the Permitted Exceptions, and with extended coverage
over the standard general exceptions (the “Title Policy”). Purchaser may request
that the Title Company provide such endorsements to Purchaser’s Title Policy as
Purchaser may require; provided, however, Purchaser acknowledges and agrees that
(a) such endorsements shall be at no cost to, and shall impose no additional
liability on, Seller, (b) Purchaser’s obligations under this Agreement shall not
be conditioned

 

21



--------------------------------------------------------------------------------

upon Purchaser’s ability to obtain such endorsements and, if Purchaser is unable
to obtain such endorsements, Purchaser shall nevertheless be obligated to
proceed to Closing without reduction of or set off against the Purchase Price,
and (c) the Closing shall not be delayed as a result of Purchaser’s request for
endorsements; and

(e) The execution and delivery of the SNDA by the tenant under the Schlumberger
Lease, generally in the form attached hereto at Schedule 10, with such
modifications as are acceptable to said tenant and otherwise in compliance with
the requirements of the Schlumberger Lease (the “SNDA”).

In the event any condition in clause (a), (b), (c) or (d) of this Section 6.1
has not been satisfied (or otherwise waived by Purchaser) prior to or on the
Closing Date (as the same may be extended or postponed as provided in this
Agreement), and the same does not constitute a default by the Seller hereunder
(in which event the provisions of Section 8.2 shall apply), Purchaser shall have
the right, in its sole discretion, to terminate this Agreement by written notice
to Seller given prior to the Closing, whereupon (i) Escrow Agent shall return
the Earnest Money to Purchaser; and (ii) except for those provisions of this
Agreement which by their express terms survive the termination of this
Agreement, no party hereto shall have any other or further rights or obligations
under this Agreement.

6.2 Conditions Precedent to Seller’s Obligations. The obligations of Seller
hereunder to consummate the transactions contemplated hereunder shall in all
respects be conditioned upon the satisfaction of each of the following
conditions prior to or simultaneously with the Closing (or at such earlier time
as may be provided below), any of which may be waived by Seller in Seller’s sole
discretion by written notice to Purchaser at or prior to the Closing Date:

(a) Purchaser shall have paid and Seller shall have received the Purchase Price,
as adjusted pursuant to the terms and conditions of this Agreement, which
Purchase Price shall be payable in the amount and in the manner provided for in
this Agreement;

(b) Purchaser shall have performed, in all material respects, all covenants,
agreements and undertakings of Purchaser contained in this Agreement; and

(c) All representations and warranties of Purchaser as set forth in this
Agreement shall be true and correct in all material respects as of the date of
this Agreement and as of Closing, (subject to being updated as provided in
Section 3.2(c) hereof).

ARTICLE 7.

RISK OF LOSS

7.1 Casualty. Risk of loss up to the Closing Date shall be borne by Seller.
However, in the event of any immaterial damage or destruction to the Property or
any portion thereof, Seller and Purchaser shall proceed to close under this
Agreement, and Purchaser will receive (and Seller will assign to Purchaser at
the Closing Seller’s rights under insurance policies to receive) any insurance
proceeds (including any rent loss insurance applicable to any period on and
after the Closing Date) due Seller as a result of such damage or destruction
(less any amounts reasonably expended for restoration or collection of proceeds)
and assume

 

22



--------------------------------------------------------------------------------

responsibility for such repair, and Purchaser shall receive a credit at Closing
for any deductible amount under said insurance policies. For purposes of this
Agreement, the term “immaterial damage or destruction” shall mean such instances
of damage or destruction of the Property which (a) can be repaired or restored
at or below a cost of $1,000,000 to repair or restore, or (b) would not entitle
the tenant under the Schlumberger Lease to terminate its Lease or abate or
reduce rent unless business loss or rent insurance (subject to applicable
deductibles to be credited to Purchaser) shall be available for the full amount
of such abatement or reduction.

In the event of any material damage or destruction to the Property or any
portion thereof, Purchaser may, at its option, by written notice to Seller given
within the earlier of twenty (20) days after Purchaser is notified by Seller of
such damage or destruction, or the Closing Date, but in no event less than ten
(10) days after Purchaser is notified by Seller of such damage or destruction
(and if necessary the Closing Date shall be extended to give Purchaser the full
10-day period to make such election): (i) terminate this Agreement, whereupon
Escrow Agent shall immediately return the Earnest Money to Purchaser, or
(ii) proceed to close under this Agreement, receive (and Seller will assign to
Purchaser at the Closing the rights of Seller under insurance policies to
receive) any insurance proceeds (including any rent loss insurance applicable to
the period on or after the Closing Date) due Seller as a result of such damage
or destruction (less any amounts reasonably expended for restoration), and
assume responsibility for such repair, and Purchaser shall receive a credit at
Closing for any deductible amount under said insurance policies. If Purchaser
fails to deliver to Seller notice of its election within the period set forth
above, Purchaser will conclusively be deemed to have elected to proceed with the
Closing as provided in clause (ii) of the preceding sentence. If Purchaser
elects clause (ii) above, Seller will cooperate with Purchaser after the Closing
to assist Purchaser in obtaining the insurance proceeds from the insurers of
Seller. For purposes of this Agreement “material damage or destruction” shall
mean all instances of damage or destruction that are not immaterial, as defined
herein. The terms of this Section 7.1 shall survive Closing.

7.2 Condemnation. If, prior to the Closing Date, all or any part of the Property
is subjected to a bona fide threat of condemnation by a body having the power of
eminent domain or is taken by eminent domain or condemnation (or sale in lieu
thereof), or if Seller has received notice that any condemnation action or
proceeding with respect to the Property is contemplated by a body having the
power of eminent domain (collectively, a “Taking”), Seller shall give Purchaser
immediate written notice of such Taking. In the event of any immaterial Taking
with respect to the Property or any portion thereof, Seller and Purchaser shall
proceed to close under this Agreement. For purposes of this Agreement, the term
“immaterial Taking” shall mean such instances of Taking of the Property:
(i) which do not result in a decrease below the amount required by law or under
the Leases in the number of parking spaces at the Property (taking into account
the number of additional parking spaces that can be provided within 120 days of
such Taking); (ii) which do not affect ingress or egress to or from the
Property; and (iii) which are not so extensive as to allow any tenant under the
Leases to terminate its Lease or abate or reduce rent payable thereunder unless
business loss or rent insurance (subject to applicable deductibles, which shall
be credited to Purchaser) or condemnation award proceeds shall be available in
the full amount of such abatement or reduction, and Purchaser shall receive a
credit at Closing for such deductible amount on account of such Taking.

 

23



--------------------------------------------------------------------------------

In the event of any material Taking of the Property or any portion thereof,
Purchaser may, at its option, by written notice to Seller given within thirty
(30) days after receipt of such notice from Seller, elect to terminate this
Agreement, or Purchaser may choose to proceed to close. If Purchaser chooses to
terminate this Agreement in accordance with this Section 7.2, then the Earnest
Money shall be returned immediately to Purchaser by Escrow Agent and the rights,
duties, obligations, and liabilities of the parties hereunder shall immediately
terminate and be of no further force and effect, except for those provisions of
this Agreement which by their express terms survive the termination of this
Agreement. For purposes of this Agreement “material Taking” shall mean all
instances of a Taking that are not immaterial, as defined herein.

If Purchaser does not elect to, or has no right to, terminate this Agreement in
accordance herewith on account of a Taking, this Agreement shall remain in full
force and effect and the sale of the Property contemplated by this Agreement,
less any interest taken by eminent domain or condemnation, or sale in lieu
thereof, shall be effected with no further adjustment and without reduction of
the Purchase Price, and at the Closing, Seller shall assign, transfer, and set
over to Purchaser all of the right, title, and interest of Seller in and to any
awards applicable to the Property that have been or that may thereafter be made
for such taking. At such time as all or a part of the Property is subjected to a
bona fide threat of condemnation and Purchaser shall not have elected to
terminate this Agreement as provided in this Section 7.2, and provided that the
Inspection Period has expired, (i) Purchaser shall thereafter be permitted to
participate in the proceedings as if Purchaser were a party to the action, and
(ii) Seller shall not settle or agree to any award or payment pursuant to
condemnation, eminent domain, or sale in lieu thereof without obtaining
Purchaser’s prior written consent thereto in each case. The terms of this
Section 7.2 shall survive Closing.

ARTICLE 8.

DEFAULT AND REMEDIES

8.1 Purchaser’s Default. If Purchaser fails to consummate this transaction for
any reason other than the default of Seller, failure of a condition to
Purchaser’s obligation to close, or the exercise by Purchaser of an express
right of termination granted herein, Seller shall be entitled, as its sole
remedy hereunder, to terminate this Agreement and to receive and retain the
Earnest Money as full liquidated damages for such default of Purchaser, the
parties hereto acknowledging that it is impossible to estimate more precisely
the damages which might be suffered by Seller upon Purchaser’s default, and that
said Earnest Money is a reasonable estimate of the probable loss of Seller in
the event of default by Purchaser. The retention by Seller of said Earnest Money
is intended not as a penalty, but as full liquidated damages. The right to
retain the Earnest Money as full liquidated damages is the sole and exclusive
remedy of Seller in the event of default hereunder by Purchaser, and Seller
hereby waives and releases any right to (and hereby covenant that it shall not)
sue the Purchaser: (a) for specific performance of this Agreement, or (b) to
recover actual damages in excess of the Earnest Money. The foregoing liquidated
damages provision shall not apply to or limit Purchaser’s liability for
Purchaser’s obligations under Sections 2.1(b), 2.1(c), 2.7 and 9.2 of this
Agreement or for Purchaser’s obligation to pay to Seller all attorney’s fees and
costs of Seller to enforce the provisions of this Section 8.1. Purchaser hereby
waives and releases any right to (and hereby covenants that it shall not) sue
Seller or seek or claim a refund of said Earnest Money (or any part thereof) on
the grounds it is unreasonable in amount and exceeds the actual damages of
Seller or that its retention by Seller constitutes a penalty and not agreed upon
and reasonable liquidated damages.

 

24



--------------------------------------------------------------------------------

8.2 Seller’s Default. If Seller fails to perform any of its obligations under
this Agreement for any reason other than Purchaser’s default, failure of a
condition to Seller’s obligation to close, or the permitted termination of this
Agreement by Seller or Purchaser as expressly provided herein, Purchaser shall
be entitled, as its sole remedy, either (a) to receive the return of the Earnest
Money from Escrow Agent, and Seller shall reimburse Purchaser for Purchaser’s
actual, out-of-pocket costs and expenses (including reasonable attorneys’ fees)
incurred in connection with the transaction contemplated by this Agreement, up
to a maximum amount of $50,000, as reasonably demonstrated to Seller (e.g., with
copies of invoices, paid receipts, etc.) (such amount, the “Diligence
Reimbursement”), which return and reimbursement shall operate to terminate this
Agreement and release Seller from any and all liability hereunder, or (b) to
enforce specific performance of the obligation of Seller to execute and deliver
the documents required to convey the Property to Purchaser in accordance with
this Agreement; it being specifically understood and agreed that the remedy of
specific performance shall not be available to enforce any other obligation of
Seller hereunder. Except as set forth in the next sentence of this Section 8.2,
Purchaser expressly waives its rights to seek damages in the event of the
default of Seller hereunder. In the event Seller deliberately or willfully
refuses or fails to consummate Closing in violation of the terms of this
Agreement, by selling the Property to a third party rather than to Purchaser,
and as a result thereof specific performance is not an available remedy to
Purchaser, then in addition to the remedies provided in this Section 8.2,
Purchaser may bring an action against Seller for Purchaser’s actual damages
incurred (but not consequential or punitive damages) as the result of Seller
conveying the Property to such third party; provided, however, Purchaser’s
damages (as proven in such action) shall not exceed the difference in the
Purchase Price set forth herein and the purchase price received by Seller in a
sale of the Property to a third party. Purchaser shall be deemed to have elected
to terminate this Agreement and to receive a return of the Earnest Money from
Escrow Agent if Purchaser fails to file suit for specific performance against
Seller in a court having jurisdiction, on or before sixty (60) days following
the date upon which the Closing was to have occurred. The limitations in this
section do not apply to Seller’s indemnity obligations at Section 9.1 hereof.

ARTICLE 9.

INDEMNIFICATION

9.1 Indemnification by Seller. Following the Closing and subject to Sections 9.3
and 9.4, Seller shall indemnify and hold Purchaser, its affiliates, members and
partners, and the partners, shareholders, officers, directors, employees,
representatives and agents of each of the foregoing (collectively,
“Purchaser-Related Entities”) harmless from and against any and all costs, fees,
expenses, damages, deficiencies, interest and penalties (including, without
limitation, reasonable attorneys’ fees and disbursements) suffered or incurred
by any such indemnified party in connection with any and all losses,
liabilities, claims, damages and expenses (“Losses”), arising out of, or in any
way relating to, (a) any breach of any representation or warranty of Seller
contained in this Agreement, or in any certificate, instrument or other document
delivered pursuant to this Agreement (each, a “Closing Document”, and (b) any
breach of any covenant of Seller contained in this Agreement which survives the
Closing or in any Closing Document.

 

25



--------------------------------------------------------------------------------

9.2 Indemnification by Purchaser. Subject to Sections 9.3 and 9.4, Purchaser
shall indemnify and hold Seller, its affiliates, members and partners, and the
partners, shareholders, officers, directors, employees, representatives and
agents of each of the foregoing (collectively, “Seller-Related Entities”)
harmless from any and all Losses arising out of, or in any way relating to,
(a) any breach of any representation or warranty by Purchaser contained in this
Agreement or in any Closing Document, and (b) any breach of any covenant of
Purchaser contained in this Agreement which survives the Closing or in any
Closing Documents.

9.3 Limitations on Indemnification. Notwithstanding the foregoing provisions of
Section 9.1, (a) Seller shall not be required to indemnify Purchaser or any
Purchaser-Related Entities under this Agreement unless the aggregate of all
amounts for which an indemnity would otherwise be payable by Seller under
Section 9.1 above exceeds $50,000 (the “Basket Limitation”), at which point
Seller shall have liability for the total amount for which an indemnity would be
payable by Seller, (b) in no event shall the liability of Seller with respect to
the indemnification provided for in Section 9.1 above exceed in the aggregate
$1,250,000 (the “Cap Limitation”), (c) if prior to the Closing, Purchaser
obtains knowledge in writing of any inaccuracy or breach of any representation,
warranty or covenant of Seller contained in this Agreement (a “Purchaser Waived
Breach”) and nonetheless proceeds with and consummates the Closing, then
Purchaser and any Purchaser-Related Entities shall be deemed to have waived and
forever renounced any right to assert a claim for indemnification under this
Article 9 for, or any other claim or cause of action under this Agreement, at
law or in equity on account of any such Purchaser Waived Breach, and
(d) notwithstanding anything herein to the contrary, the provisions of this
Section 9.3 shall not apply to, and the Basket Limitation and the Cap Limitation
shall not apply with respect to Losses suffered or incurred as a result of,
breaches of any covenant or agreement of Seller set forth in Section 3.3,
Section 3.4, or Section 10.2 of this Agreement.

9.4 Survival. The representations, warranties and covenants contained in this
Agreement and the Closing Documents shall survive for 180 days after the Closing
Date, unless a longer or shorter survival period is expressly provided for in
this Agreement, and provided that prior to the date that is 180 days after the
Closing Date, Purchaser or Seller, as the case may be, delivers written notice
to the other party of such alleged breach specifying with reasonable detail the
nature of such alleged breach and files an action with respect thereto within
thirty (30) days after the giving of such notice.

9.5 Indemnification as Sole Remedy. If the Closing has occurred, the sole and
exclusive remedy available to a party in the event of a breach by the other
party to this Agreement of any representation, warranty, or covenant or other
provision of this Agreement or any Closing Document which survives the Closing
shall be the indemnifications provided for under Section 2.1(c), Section 10.2,
and this Article 9.

ARTICLE 10.

MISCELLANEOUS

10.1 Assignment. This Agreement may not be assigned by either party without the
written consent of the other, except that this Agreement and all of Purchaser’s
rights hereunder

 

26



--------------------------------------------------------------------------------

may be transferred and assigned, without Seller’s consent, to any entity
wholly-owned by or affiliated with Purchaser on not less than three (3) Business
Days’ notice to Seller, and provided further that despite any such assignment,
the Tenant Estoppel Certificates shall not be required to be updated to reflect
the name of such assignee. Any assignee or transferee under any such assignment
or transfer by Purchaser as to which the written consent of Seller has been
given or as to which the consent of Seller is not required hereunder shall
expressly assume all of Purchaser’s duties, liabilities and obligations under
this Agreement (whether arising or accruing prior to or after the assignment or
transfer) by written instrument delivered to Seller as a condition to the
effectiveness of such assignment or transfer. No assignment or transfer shall
relieve the original Purchaser of any duties or obligations hereunder, and the
written assignment and assumption agreement shall expressly so provide. Subject
to the foregoing, this Agreement shall be binding upon and shall inure to the
benefit of the parties hereto and their respective legal representatives,
successors and permitted assigns. This Agreement is not intended and shall not
be construed to create any rights in or to be enforceable in any part by any
other persons.

10.2 Brokerage Commissions. Upon the Closing, and only in the event the Closing
occurs, Seller shall pay a brokerage commission to Holiday, Fenoglio, Fowler,
L.P. (“Broker”), pursuant to a separate agreement between Seller and Broker.
Broker is representing Seller in this transaction. Seller shall and does hereby
indemnify and hold Purchaser harmless from and against any and all liability,
loss, cost, damage, and expense, including reasonable attorneys’ fees actually
incurred and costs of litigation, Purchaser shall ever suffer or incur because
of any claim by any agent, salesman, or broker, whether or not meritorious, for
any fee, commission or other compensation with regard to this Agreement or the
sale and purchase of the Property contemplated hereby, and arising out of any
acts or agreements of Seller, including any claim asserted by Broker. Likewise,
Purchaser shall and does hereby indemnify and hold Seller free and harmless from
and against any and all liability, loss, cost, damage, and expense, including
reasonable attorneys’ fees actually incurred and costs of litigation, Seller
shall ever suffer or incur because of any claim by any agent, salesman, or
broker (other than Broker), whether or not meritorious, for any fee, commission
or other compensation with respect to this Agreement or the sale and purchase of
the Property contemplated hereby and arising out of the acts or agreements of
Purchaser. This Section 10.2 shall survive the Closing until the expiration of
any applicable statute of limitations and shall survive any earlier termination
of this Agreement.

 

27



--------------------------------------------------------------------------------

10.3 Notices. Wherever any notice or other communication is required or
permitted hereunder, such notice or other communication shall be in writing and
shall be delivered by overnight courier, hand, facsimile or other electronic
transmission, or sent by U.S. registered or certified mail, return receipt
requested, postage prepaid, to the addresses or facsimile numbers set out below
or at such other addresses as are specified by written notice delivered in
accordance herewith:

 

PURCHASER:       Griffin Capital Corporation    2121 Rosecrans Avenue—Suite 3321
   El Segundo, CA 90245    Attention: Michael Escalante    Facsimile:
310.606.5910    Email: mescalante@griffincapital.com with a copy to:      
Griffin Capital Corporation    790 Estate Drive—Suite 180    Chicago, IL 60015
   Attention: Mary Higgins    Facsimile: 847.267.1237    Email:
mhiggins@griffincapital.com SELLER:    1200 Enclave Parkway, LLC    c/o Piedmont
Office Realty Trust, Inc.    11695 Johns Creek Parkway—Suite 350    Johns Creek,
GA 30097-1523    Attention: Karen N. Purdy    Facsimile: 770.418.8734    Email:
karen.purdy@piedmontreit.com with a copy to:    1200 Enclave Parkway, LLC    c/o
Piedmont Office Realty Trust, Inc.    11695 Johns Creek Parkway—Suite 350   
Johns Creek, GA 30097-1523    Attention: Thomas A. McKean, Esq.    Facsimile:
770.418.8711    Email: tom.mckean@piedmontreit.com   

Any notice or other communication (i) mailed as hereinabove provided shall be
deemed effectively given or received on the third (3rd) Business Day following
the postmark date of such notice or other communication, (ii) sent by overnight
courier or by hand shall be deemed effectively given or received upon receipt,
and (iii) sent by facsimile or other electronic transmission shall be deemed
effectively given or received on the day of such electronic transmission of such
notice or other communication and confirmation of such transmission if
transmitted and confirmed prior to 5:00 p.m. Eastern Standard Time on a Business
Day and otherwise shall be deemed effectively given or received on the first
Business Day after the day of transmission of such notice and confirmation of
such transmission. Refusal to accept delivery shall be deemed delivered. Any
notices given by the attorneys for the parties shall be deemed effective as if
given by such party.

 

28



--------------------------------------------------------------------------------

10.4 Possession. Full and exclusive possession of the Property, subject to the
Permitted Exceptions and the rights of the tenants under the Leases, shall be
delivered by Seller to Purchaser on the Closing Date.

10.5 Time Periods. If the time period by which any right, option, or election
provided under this Agreement must be exercised, or by which any act required
hereunder must be performed, or by which the Closing must be held, expires on a
Saturday, Sunday, or holiday, then such time period shall be automatically
extended through the close of business on the next regularly scheduled Business
Day.

10.6 Publicity. Except for disclosures required by law or governmental
regulations applicable to such party, and except that Seller may issue a press
release announcing the upcoming sale of the Property upon expiration of the
Inspection Period provided such press release does not name Purchaser or
disclose the terms and conditions of this Agreement, the parties agree that
prior to Closing no party shall, with respect to this Agreement and the
transactions contemplated hereby, contact or conduct negotiations with public
officials, make any public announcements or issue press releases regarding this
Agreement or the transactions contemplated hereby to any third party without the
prior written consent of the other party hereto.

10.7 Discharge of Obligations. The acceptance by Purchaser of the Deed hereunder
shall be deemed to constitute the full performance and discharge of each and
every warranty and representation made by Seller and Purchaser herein and every
agreement and obligation on the part of Seller and Purchaser to be performed
pursuant to the terms of this Agreement, except those warranties,
representations, covenants and agreements which are specifically provided in
this Agreement to survive Closing.

10.8 Severability. This Agreement is intended to be performed in accordance
with, and only to the extent permitted by, all applicable laws, ordinances,
rules and regulations. If any provision of this Agreement, or the application
thereof to any person or circumstance, shall, for any reason and to any extent
be invalid or unenforceable, the remainder of this Agreement and the application
of such provision to other persons or circumstances shall not be affected
thereby but rather shall be enforced to the greatest extent permitted by law.

10.9 Construction. This Agreement shall not be construed more strictly against
one party than against the other merely by virtue of the fact that this
Agreement may have been prepared by counsel for one of the parties, it being
mutually acknowledged and agreed that Seller and Purchaser and their respective
counsel have contributed substantially and materially to the preparation and
negotiation of this Agreement. Accordingly, the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any exhibits or
amendments hereto.

10.10 Sale Notification Letters to Tenants, Licensees and Service Providers.
Promptly following the Closing, Purchaser shall deliver the Tenant/Licensee
Notice of Sale to the tenants under the Leases and to the licensees under the
License Agreements, and the Other Notices of Sale to each service provider, the
obligations under whose respective Service Contracts Purchaser has assumed at
Closing.

 

29



--------------------------------------------------------------------------------

10.11 General Provisions. No failure of either party to exercise any power given
hereunder or to insist upon strict compliance with any obligation specified
herein, and no custom or practice at variance with the terms hereof, shall
constitute a waiver of either party’s right to demand exact compliance with the
terms hereof. This Agreement contains the entire agreement of the parties
hereto, and no representations, inducements, promises, or agreements, oral or
otherwise, between the parties not embodied herein shall be of any force or
effect. Any amendment to this Agreement shall not be binding upon Seller or
Purchaser unless such amendment is in writing and executed by Seller and
Purchaser. Subject to the provisions of Section 10.1 hereof, the provisions of
this Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective heirs, legal representatives, successors, and
permitted assigns. The headings inserted at the beginning of each paragraph are
for convenience only, and do not add to or subtract from the meaning of the
contents of each paragraph. This Agreement shall be construed, interpreted and
enforced under the laws of the State where the Property is located. Except as
otherwise provided herein, all rights, powers, and privileges conferred
hereunder upon the parties shall be cumulative but not restrictive to those
given by law. All personal pronouns used in this Agreement, whether used in the
masculine, feminine, or neuter gender shall include all genders, and all
references herein to the singular shall include the plural and vice versa.

10.12 Attorneys’ Fees. If either party institutes a legal action against the
other relating to this Agreement or any default hereunder, the unsuccessful
party to such action will reimburse the successful party for the reasonable
expenses of prosecuting or defending such action, including without limitation
reasonable attorneys’ fees and disbursements and court costs. The obligations
under this Section 10.12 shall survive the Closing or earlier termination of
this Agreement.

10.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which when taken together shall constitute one and the same original. To
facilitate the execution and delivery of this Agreement, the parties may execute
and exchange counterparts of the signature pages by facsimile or electronic
mail, and the signature page of either party to any counterpart may be appended
to any other counterpart.

10.14 Effective Agreement. The submission of this Agreement for examination is
not intended to nor shall constitute an offer to sell, or a reservation of, or
option or proposal of any kind for the purchase of the Property. In no event
shall any draft of this Agreement create any obligation or liability, it being
understood that this Agreement shall be effective and binding only when a
counterpart of this Agreement has been executed and delivered by each party
hereto.

10.15 Waiver of Jury Trial. To the extent permitted by law, each party hereby
waives, irrevocably and unconditionally, trial by jury in any action brought on,
under, or by virtue of or relating in any way to this Agreement or any of the
documents executed in connection herewith, the Property, or any claims,
defenses, rights of set-off, or other actions pertaining hereto or to any of the
foregoing.

10.16 Covenant Not To Record. Purchaser will not record this Agreement or any
memorandum thereof, and any such recording shall constitute a default by
Purchaser hereunder.

 

30



--------------------------------------------------------------------------------

10.17 Time is of the Essence. Time is of the essence with respect to all of the
terms and conditions set forth in this Agreement.

10.18 Section 1031 Exchange. Either party may consummate the purchase or sale
(as applicable) of the Property as part of a so-called like kind exchange (an
“Exchange”) pursuant to § 1031 of the Internal Revenue Code of 1986, as amended
(the “Code”), provided that: (a) the Closing shall not be delayed or affected by
reason of the Exchange nor shall the consummation or accomplishment of an
Exchange be a condition precedent or condition subsequent to the exchanging
party’s obligations under this Agreement, (b) the exchanging party shall effect
its Exchange through an assignment of this Agreement, or its rights under this
Agreement, to a qualified intermediary, (c) neither party shall be required to
take an assignment of the purchase agreement for the relinquished or replacement
property or be required to acquire or hold title to any real property for
purposes of consummating an Exchange desired by the other party; and (d) the
exchanging party shall pay any additional costs that would not otherwise have
been incurred by the non-exchanging party had the exchanging party not
consummated the transaction through an Exchange (such payment obligation shall
survive Closing or any termination of this Agreement). Neither party shall by
this Agreement or acquiescence to an Exchange desired by the other party have
its rights under this Agreement affected or diminished in any manner or be
responsible for compliance with or be deemed to have warranted to the exchanging
party that its Exchange in fact complies with § 1031 of the Code.

10.19 Audit Cooperation with S-X 30-14. Seller acknowledges that Purchaser is a
publicly owned real estate investment trust. As such, Purchaser is obligated to,
among other things, make certain filings with the Securities and Exchange
Commission (“SEC”), including, without limitation, an audit of the Property’s
financial records that related to the most recent pre-acquisition fiscal year
(the “Audited Year”). To assist Purchaser in preparing the SEC filings, Seller
agrees to provide the assignee, at no cost or expense to Seller and without
otherwise increasing Seller’s obligations or liability to Purchaser hereunder,
with the following:

a. access to bank statements for the Audited Year;

b. rent roll as of the end of the Audited Year;

c. operating statements for the Audited Year, together with invoices, checks and
other backup information relating thereto;

d. access to the general ledger for the Audited Year;

e. cash receipts schedule for each month in the Audited Year, to the extent such
schedule exists as of the Effective Date; and

f. copies of accounts receivable aging reports as of the ends of the Audited
Year.

In no event shall Seller provide or be obligated to provide to any accounting
firm a representation letter or similar letter in connection with the 3-14 audit
described above.

 

31



--------------------------------------------------------------------------------

10.20 Certain Definitions

(a) “Business Day” shall mean any day other than a Saturday, Sunday or other day
on which banking institutions in the state where the Property is located are
authorized by law or executive action to close.

(b) Environmental Law” shall mean any law, ordinance, rule, regulation, order,
judgment, injunction or decree now or hereafter relating to pollution or
substances or materials which are considered to be hazardous or toxic,
including, without limitation, the federal Comprehensive Environmental Response,
Compensation, and Liability Act (“CERCLA”), 42 U.S.C. §§9601 et seq., the
federal Resource Conservation and Recovery Act (“RCRA”), 42 U.S.C. §§ 6901 et
seq., the federal Water Pollution Control Act (“CWA”), 33 U.S.C. §§1251 et seq.,
the federal Clean Air Act (“CAA”), 42 U.S.C. §§ 7401 et seq., the Toxic
Substances Control Act (“TSCA”), 7 U.S.C. §§ 136 et seq., the Safe Drinking
Water Act (“SDWA”), 42 U.S.C. §§ 300f et seq., the Occupation Safety and Health
Act of 1970 (the “OSH Act”), 29 U.S.C. §§ 651 et seq., the Noise Control Act (42
U.S.C. § 4901 et seq.), and any state and local environmental laws, all
amendments and supplements to any of the foregoing and all regulations and
publications promulgated or issued pursuant thereto.

(c) “Hazardous Substances” shall mean any and all pollutants, contaminants,
toxic or hazardous wastes or any other substances that might pose a hazard to
health or safety, the removal of which may be required or the generation,
manufacture, refining, production, processing, treatment, storage, handling,
transportation, transfer, use, disposal, release, discharge, spillage, seepage
or filtration of which is or shall be restricted, prohibited or penalized under
any Environmental Law (including, without limitation, lead paint, asbestos, urea
formaldehyde foam insulation, petroleum and polychlorinated biphenyls).

[Signatures begin on following page]

 

32



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

PURCHASE AND SALE AGREEMENT

BY AND BETWEEN

1200 ENCLAVE PARKWAY, LLC

AND GRIFFIN CAPITAL CORPORATION

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day, month and year first above written.

 

SELLER: 1200 Enclave Parkway, LLC, a Delaware limited liability company By:  

Piedmont Operating Partnership, LP,

a Delaware limited partnership, its sole member

  By:  

Piedmont Office Realty Trust, Inc., a

Maryland corporation, its sole general partner

    By:  

/s/ Robert E. Bowers

    Name:  

Robert E. Bowers

    Title:  

Executive Vice President

PURCHASER: Griffin Capital Corporation, a California corporation By:  

/s/ Michael J. Escalante

Name:  

Michael J. Escalante

Title:  

Chief Investment Officer

 

33



--------------------------------------------------------------------------------

JOINDER

PIEDMONT OPERATING PARTNERSHIP, LP, a Delaware limited partnership, hereby joins
in that certain Purchase and Sale Agreement dated as of March     , 2013 (the
“Purchase Agreement”), by and between 1200 Enclave Parkway, LLC (“Seller”), and
Griffin Capital Corporation (“Purchaser”), for the sole purpose of being jointly
and severally liable with Seller for the obligations of Seller under Sections
3.4, 4.1 and 10.2 of the Purchase Agreement, subject to the limitations set
forth in Article 9 of the Purchase Agreement.

 

Piedmont Operating Partnership, LP By: Piedmont Office Realty Trust, Inc., a
Maryland corporation, its sole general partner. By:  

 

Name:   Title:  

 

34